Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-6 are objected to because of the following informalities:  
Regarding claims 2-6, line 1, “Variable gain system” should correctly be “The variable gain system”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4 and 6, which discloses “the electrical signal”. However, it is not clear “the electrical signal” is referring back to “an electronic signal”, line 5 of claim 1 or “an amplified electrical signal”, line 7 of claim 1. Note, claim 1 discloses an input for accepting “an electronic signal” while an output for accepting “an amplified electrical signal”.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pepeljugoski et al. (20120155864), hereinafter called PRIOR ART.
Regarding claim1, PRIOR ART (Figs. 1, 5-8) discloses a variable gain system (206, 216, 218) for optical receiver system (see photodiode (102)) comprising: an 
input for an electronic signal, at least two variable gain amplifiers (414, 418); and an output for an amplified electrical signal, wherein the at least two variable gain amplifiers are connected in parallel to the input and the output aggregates the signals of the at least two variable gain amplifiers (414, 418).  
	Regarding claim 2, wherein the at least two variable gain amplifiers cover different portions of the gain range of the variable gain amplifier system, see para. [0045], wherein the amplifiers are switched on/off for corresponding input signal levels.  
	Regarding claim 3, see Fig. 8, 15wherein the variable gain amplifiers (414, 418) separately connected to the output via switches (412). 
	Regarding claim 4, wherein the separate switches are operated by a control unit (see para. [0045], lines 15-20).
	Regarding claim 5, see Fig. 7, wherein the at least two variable gain amplifiers (414, 418) are continuous variable gain amplifiers because they are continuously controlled by control unit (see para. [0045], lines 15-20). 


Claim(s) 1, 2 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oyabu (20110090010).
Regarding claim 1, Oyabu (Fig. 5) discloses a variable gain amplifier device/system comprising: 5an input (INPUT SIGNAL) for an electronic signal, at least two variable gain amplifiers (30, 40); and an output (OUTPUT SIGNAL) for an amplified electrical signal, wherein the at least two variable gain amplifiers are connected in parallel to the input and the output aggregates (50) the signals of the at least two variable gain amplifiers.  
Regarding claim 2, wherein the at least two variable gain amplifiers cover different portions of the gain range of the variable gain amplifier system, wherein different portions is based on or controlled by control circuit (10).
Regarding claim 5, wherein the at least two variable gain amplifiers (30, 40) are continuous variable gain amplifiers because they are continuously controlled by controller (10).  

Claim(s) 1, 2, 5 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bardsley et al. (7,852,151), hereinafter called BARDSLEY.
Regarding claim 1, BARDSLEY (Fig. 1A) discloses a variable gain amplifier comprising: 5an input (130) for an electronic signal, at least two variable gain amplifiers (101, 102); and an output (112) for an amplified electrical signal, wherein the at least two variable gain amplifiers are connected in parallel to the input and the output aggregates (110) the signals of the at least two variable gain amplifiers.  
Regarding claim 2, wherein the at least two variable gain amplifiers cover different portions of the gain range of the variable gain amplifier system, wherein different portions is based on or controlled by gain control signal (106) via respective gain adjust circuit (107, 108).
Regarding claim 5, wherein the at least two variable gain amplifiers (107, 108) are continuous variable gain amplifiers because they are continuously controlled by gain control signal (106) via respective gain adjust circuit (107, 108).
Regarding claim 6, wherein the electrical signal is an analog electrical signal, see column 7, lines 57-59.
Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bartlett et al. (5,834,975), hereinafter called BARLETT.
Regarding claim 1, BARLETT (Fig. 1) discloses a variable gain amplifier comprising: 5an input (IN) for an electronic signal, at least two variable gain amplifiers (A1-AX); and an output (PWROUT1) for an amplified electrical signal, wherein the at least two variable gain amplifiers are connected in parallel to the input and the output aggregates the signals of the at least two variable gain amplifiers.  
Regarding claim 2, wherein the at least two variable gain amplifiers cover different portions, see column 4, lines 61-66. 
Regarding claim 3, wherein all variable gain amplifiers (A1-AX) are 20connected to the output by separate switches (S1-SX).  
Regarding claim 4, wherein the separate switches (S1-SX) are operated by a control unit (16) of the variable gain amplifier system based on the power of the electrical signal at the input or output of the 25variable gain amplifier system.  
Regarding claim 5, wherein the at least two variable gain amplifiers (A1-AX) are continuous variable gain amplifiers because they are continuously controlled by control device (16).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oyabu.
Regarding claim 6, Oyabu discloses claimed invention except the input signal is an analog electrical signal. Oyabu does not specifically disclose either analog or digital signal used and thus it is assumed it is capable of receiving either signal. Furthermore, desired signal for a given intended would be a matter of routine experimentation, and thus would have been obvious to one of ordinary skill in the art, because this is design engineering. 
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over BARLETT.
Regarding claim 6, BARLETT discloses claimed invention except the input signal is an analog electrical signal. BARLETT does not specifically disclose either analog or digital signal used and thus it is assumed it is capable of receiving either signal.  Furthermore, desired signal for a given intended would be a matter of routine experimentation, and thus would have been obvious to one of ordinary skill in the art, because this is design engineering. 

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over PRIOR ART.
Regarding claim 6, PRIOR ART discloses claimed invention except the input signal is an analog electrical signal. PRIOR ART does not specifically disclose either analog or digital signal used and thus it is assumed it is capable of receiving either signal.  Furthermore, desired signal for a given intended would be a matter of routine experimentation, and thus would have been obvious to one of ordinary skill in the art, because this is design engineering. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional reference(s) cited in PTO-892 show further analogous prior art circuitry. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh V. Nguyen whose telephone number is (571) 272-1767. The examiner can normally be reached from 8:30 AM – 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN D. DONOVAN can be reached on (571) 272-1988. The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	/KHANH V NGUYEN/           Primary Examiner, Art Unit 2843